Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
“a first recommendation unit configured to transmit information a client” should read “a first recommendation unit configured to transmit information to a client”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim No.
Limitation
Imported Structure
10
first recommendation unit configured to
p 11, ln 10-11 “a first recommendation unit 501 configured to recommend a content in a content set to a user based on an average recommendation probability;”
In Fig. 5, first recommendation unit 501 is a part of content recommendation device 500.
In Fig. 8, the content recommendation apparatus 1100 comprises a processor 1110, a communication interface 1120, a memory 1130 and a bus 1140. Wherein, communication among the processor 1110, the communication interface 1120 and the memory 1130 is accomplished via the bus 1140.

collection unit configured to
p 11, ln 11-12 “a collection unit configured to collect feedback information on the recommended content from the user's client;”
In Fig. 5, collection unit 502 is a part of content recommendation device 500.
In Fig. 8, the content recommendation apparatus 1100 comprises a processor 1110, a communication interface 1120, a memory 1130 and a bus 1140. Wherein, communication among the processor 1110, the communication interface 1120 and the memory 1130 is accomplished via the bus 1140.
10,11
determination unit configured to
p 11, ln 12-14 “a determination unit configured to determine a sequence of preferred contents from the contents in the content set according to the feedback information;”
In Fig. 5, determination unit 503 is a part of content recommendation device 500.
In Fig. 8, the content recommendation apparatus 1100 comprises a processor 1110, a communication interface 1120, a memory 1130 and a bus 1140. Wherein, communication among the processor 1110, the communication interface 1120 and the memory 1130 is accomplished via the bus 1140.
11,14
recommendation probability determination unit configured to
p 11, ln 10-11 “a first recommendation unit 501 configured to recommend a content in a content set to a user based on an average recommendation probability;” A first recommendation unit is deemed a recommendation probability determination unit.
In Fig. 5, first recommendation unit 501 is a part of content recommendation device 500.
In Fig. 8, the content recommendation apparatus 1100 comprises a processor 1110, a communication interface 1120, a memory 1130 and a bus 1140. Wherein, communication among the processor 1110, the communication 

sequence determination unit configured to
p 12, ln 27-30 “a sequence generation unit 602 configured to operate the content recommendation device of embodiment 3 on the respective content sets in the content pool, to generate sequences of preferred contents for the respective content sets.”
In Fig. 6, sequence generation unit 602 is a part of content recommendation device 600.
In Fig. 8, the content recommendation apparatus 1100 comprises a processor 1110, a communication interface 1120, a memory 1130 and a bus 1140. Wherein, communication among the processor 1110, the communication
14
highest attention degree content determination unit configured to
p 11, ln 28-33 “The recommendation probability determination unit may comprise: a highest attention degree content determination unit configured to determine a content with the highest attention degree among contents of which the displaying times exceed a predetermined threshold, based on the feedback information of which the displaying timing and the clicking timing are within a predetermined time period, wherein the attention degree is associated with a ratio of the clicking times to the displaying times of the content;”
A first recommendation unit is deemed a recommendation probability determination unit from above.
In Fig. 5, first recommendation unit 501 is a part of content recommendation device 500.
In Fig. 8, the content recommendation apparatus 1100 comprises a processor 1110, a 

recommendation probability assigning unit configured to
p 11, ln 10-11 “a first recommendation unit 501 configured to recommend a content in a content set to a user based on an average recommendation probability;” A first recommendation unit is deemed a recommendation probability assigning unit.
In Fig. 5, first recommendation unit 501 is a part of content recommendation device 500.
In Fig. 8, the content recommendation apparatus 1100 comprises a processor 1110, a communication interface 1120, a memory 1130 and a bus 1140. Wherein, communication among the processor 1110, the communication interface 1120 and the memory 1130 is accomplished via the bus 1140.
14
selection unit configured to
P 12, ln 3-7, “The sequence determination unit may comprise: a selection unit configured to select one content from the content having the highest attention degree and the content of which the displaying times are less than the threshold using the roulette wheel selection algorithm  based  on  the specified  recommendation  probability  and the preferable recommendation probability, as a first preferred content in the sequence of preferred contents.”
In Fig. 6, sequence generation unit 602 is a part of content recommendation device 600.
In Fig. 8, the content recommendation apparatus 1100 comprises a processor 1110, a communication interface 1120, a memory 1130 and a bus 1140. Wherein, communication among the processor 1110, the communication

candidate content selection unit configured to
P 12, ln 14-18, “In one example, the sequence determination unit may further comprise: a candidate content selection unit configured to select a predetermined amount of contents of which the attention degree is lower than the highest attention degree among from contents of which the displaying times exceed the predetermined threshold, as candidate contents;”
In Fig. 6, sequence generation unit 602 is a part of content recommendation device 600.
In Fig. 8, the content recommendation apparatus 1100 comprises a processor 1110, a communication interface 1120, a memory 1130 and a bus 1140. Wherein, communication among the processor 1110, the communication
17
arrangement unit configured to
P 12, ln 16-17, “In one example, the sequence determination unit may further comprise: … an arrangement unit configured to arrange the candidate contents after the first preferred content.”
In Fig. 6, sequence generation unit 602 is a part of content recommendation device 600.
In Fig. 8, the content recommendation apparatus 1100 comprises a processor 1110, a communication interface 1120, a memory 1130 and a bus 1140. Wherein, communication among the processor 1110, the communication
19
creation unit configured to
p 12, ln 26-27 “a creation unit 601 configured to create a content pool which comprises a plurality of content sets each containing contents of corresponding type, respectively”
In Fig. 6, creation unit 601 is a part of content recommendation device 600.
In Fig. 8, the content recommendation apparatus 1100 comprises a processor 1110, a 

sequence generation unit configured to
p 12, ln 27-30 “a sequence generation unit 602 configured to operate the content recommendation device of embodiment 3 on the respective content sets in the content pool, to generate sequences of preferred contents for the respective content sets.”
In Fig. 6, sequence generation unit 602 is a part of content recommendation device 600.
In Fig. 8, the content recommendation apparatus 1100 comprises a processor 1110, a communication interface 1120, a memory 1130 and a bus 1140. Wherein, communication among the processor 1110, the communication interface 1120 and the memory 1130 is accomplished via the bus 1140.
20
information collection unit configured to
p 13, ln 7 “an information collection unit 7021 configured to collect the feedback information;”
In Fig. 7, information collection unit 7021 is a part of client apparatus 702.
In Fig. 8, the client apparatus 1100 comprises a processor 1110, a communication interface 1120, a memory 1130 and a bus 1140. Wherein, communication among the processor 1110, the communication interface 1120 and the memory 1130 is accomplished via the bus 1140.
20
information transmission unit configured to
p 13, ln 8-9 “an information transmission unit 7022 configured to transmit the feedback information to the server apparatus;”
In Fig. 7, information transmission unit 7022 is a part of client apparatus 702.
In Fig. 8, the client apparatus 1100 comprises a processor 1110, a communication interface 1120, a memory 1130 and a bus 1140. Wherein, communication among the processor 

sequence storage unit configured to
p 13, ln 9-10 “a sequence storage unit 7023 configured to store a sequence of preferred contents from the server apparatus;”
In Fig. 7, sequence storage unit 7023 is a part of client apparatus 702.
In Fig. 8, the client apparatus 1100 comprises a processor 1110, a communication interface 1120, a memory 1130 and a bus 1140. Wherein, communication among the processor 1110, the communication interface 1120 and the memory 1130 is accomplished via the bus 1140.
20,21
content recommendation unit configured to
p 13, ln 10-11 “a content recommendation unit 7024 configured to recommend a content to the user based on the sequence of preferred contents.”
In Fig. 7, content recommendation unit 7024 is a part of client apparatus 702.
In Fig. 8, the client apparatus 1100 comprises a processor 1110, a communication interface 1120, a memory 1130 and a bus 1140. Wherein, communication among the processor 1110, the communication interface 1120 and the memory 1130 is accomplished via the bus 1140.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-11, 13-17 and 19-23 are rejected under 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
- a server transmitting information to a client to recommend a content in a content set to a user of the client based on an average recommendation probability determined by the server; 
-the server receiving information from the client to collect feedback information on the recommended content from the client based on at least one of a frequency that represents a quantity of content interaction occurrences or a timing that represents times of the content interaction occurrences; and 
-the server determining a sequence of preferred contents from the contents in the content set according to the feedback information, and 
-the server transmitting information to the client to recommend a content to the user based on the sequence of preferred contents.
2A Prong 1:  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.
To this end, the limitation of a server transmitting information to a client to recommend a content in a content set to a user of the client based on an average recommendation probability determined by the server as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a server”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “recommend” in the context of this claim encompasses the user mentally picking an item by comparing scores.
The limitation of the server receiving information from the client to collect feedback information on the recommended content from the client based on at least one of a frequency that represents a quantity of content interaction occurrences or a timing that represents times of the content interaction occurrences, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the server”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “collect feedback information” in the context of this claim encompasses the user mentally gathering the information.
The limitation of the server determining a sequence of preferred contents from the contents in the content set according to the feedback information, as drafted, is a process 
Similarly, the limitation of the server transmitting information to the client to recommend a content to the user based on the sequence of preferred contents, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “recommend” in the context of this claim encompasses the user mentally picking an item by comparing scores.
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – server transmitting, server receiving, server determining. The server in these steps is recited at a high-level of generality. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	Further, the claim recites the transmitting and receiving step. The transmitting and receiving step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using server amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
	Further, the transmitting and receiving steps were considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed transmitting and receiving steps are well-understood, routine, conventional activity is supported under Berkheimer. 
The claim is not patent eligible.
The claim is not patent eligible.

Similarly, claim 10 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites

- determining a content having a highest attention degree among contents of which the displaying frequencies exceed a predetermined threshold, wherein the attention degree is associated with a ratio of the clicking frequency to the displaying frequency of the content; 

- assigning a specified recommendation probability to a content of which the displaying frequencies are less than the threshold, 
- determining a preferable recommendation probability according to the specified recommendation probability, and 
- assigning the preferable recommendation probability to the content having the highest attention degree; and 
- selecting one content from the content having the highest attention degree and the content of which the displaying frequencies are less than the threshold based on the specified recommendation probability and the preferable recommendation probability, as a first preferred content in the sequence of preferred contents.
2A Prong 1: The limitations of performing a processing according to the feedback information of which the displaying timing and the clicking timing are within a predetermined time period, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitations in the context of this claim encompass the user mentally doing the calculation. 
determining a content having a highest attention degree among contents of which the displaying frequencies exceed a predetermined threshold, wherein the attention degree is associated with a ratio of the clicking frequency to the displaying frequency of the content, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user mentally comparing numbers and see if one number is greater than the other numbers. 
The limitation of assigning a specified recommendation probability to a content of which the displaying frequencies are less than the threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “assigning” in the context of this claim encompasses the user mentally relating numbers to information.
The limitation of determining a preferable recommendation probability according to the specified recommendation probability, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user mentally calculating numbers based on the formula.
The limitation of assigning the preferable recommendation probability to the content having the highest attention degree, as drafted, is a process that, under its broadest 
The limitation of selecting one content from the content having the highest attention degree and the content of which the displaying frequencies are less than the threshold based on the specified recommendation probability and the preferable recommendation probability, as a first preferred content in the sequence of preferred contents, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “selecting” in the context of this claim encompasses the user mentally picking data by comparing numbers.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites no additional element. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, there is no additional element. The claim is not


Similarly, claim 14 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 5 and 6 only modifies the abstract idea by including a further type of probability, which also does not add significantly more or provide a specific application of the judicial exception.

Similarly, claims 15 and 16 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more. The claim recites
- selecting a predetermined number of contents of which the attention degree is lower than the highest attention degree among from contents of which the displaying frequencies exceed the predetermined threshold, as candidate contents, and 
- arranging the candidate contents after the first preferred content.  
2A Prong 1: The limitations of selecting a predetermined number of contents of which the attention degree is lower than the highest attention degree among from contents of which the displaying frequencies exceed the predetermined threshold, as candidate contents, is a process that, under its broadest reasonable interpretation, covers performance of the 
Similarly, the limitations of arranging the candidate contents after the first preferred content, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitations in the context of this claim encompass the user mentally picking contents by comparing numbers.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites no additional element. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there is no additional element. The claim is not patent eligible.

Similarly, claim 17 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more. The claim recites
- creating a content pool which comprises a plurality of content sets each containing contents of corresponding type, respectively; and 

- executing the method according to claim 1 on the respective content sets in the content pool, to generate sequences of preferred contents for the respective content sets
2A Prong 1: The limitations of creating a content pool which comprises a plurality of content sets each containing contents of corresponding type, respectively, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitations in the context of this claim encompass the user mentally collecting information based on assigned numbers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites no additional element. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there is no additional element. The claim is not patent eligible.

Similarly, claim 19 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 22 only modifies the abstract idea by including a further rule setting, which also does not add significantly more or provide a specific application of the judicial exception.

Similarly, claim 23 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
- a server apparatus which is provided with the content recommendation device according to claim 10; 
- a client apparatus which comprises:
- an information collection unit configured to collect the feedback information; 
- an information transmission unit configured to transmit the feedback information to the server apparatus;      

- a content recommendation unit configured to recommend a content to the user based on the sequence of preferred contents
2A Prong 1:  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.
To this end, the limitation of an information collection unit configured to collect the feedback information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an information collection unit”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “collect” in the context of this claim encompasses the user mentally gathering information.
The limitation of a content recommendation unit configured to recommend a content to the user based on the sequence of preferred contents, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a content recommendation unit”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “recommend” in the context of this claim encompasses the user mentally picking information by comparing the ranked numbers.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – server, client apparatus, information collection unit, information transmission unit, sequence storage unit, and  content recommendation unit. The server, apparatus or unit in these steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic component (Fig. 8 discloses that the client apparatus comprises a processor and a memory). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	Further, the claim recites the transmitting and storing step. The transmitting and storing step is recited at a high level of generality and amounts to mere data gathering and storing, which is a form of insignificant extra-solution activity.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using server, apparatus or unit amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
	Further, the transmitting and storing steps were considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over LuVogt et al. (US20130290339A1)  in view of Moradi et al. (US20140136554A1)

Regarding Claim 1
LuVogt teaches 

- a server transmitting information to a client  to recommend a content in a content set to a user of the client ([0073] “The recommendation system 200 can include a user computer/client device 202 or 204 that communicates with a server computer 206 over a network 208 such as the Internet.”; “communicates” reads on “transmitting information”) 
- the server receiving information from the client to collect feedback information on the recommended content from the client based on at least one of a frequency that represents a quantity of content interaction occurrences or a timing that represents times of the content interaction occurrences ([0072] “4. Adapting parameters of the model in real-time to target desired user and system behavior, for example, based on click-through rate of the user or recommendation rate of the recommendation system.” [0125] “Additionally, the feedback regarding the user selection of the content item D 502 is employed in updating the user vector in real time as shown at 966”)
Examiner comment: click-through rate of the user reads on “a frequency that represents a quantity of content interaction occurrences”. It is well known that CTR(click-through rate) is the number of clicks that the content receives divided by the number of times the content is shown.
- the server determining a sequence of preferred contents from the contents in the content set according to the feedback information ([0015] “Relevant content items are retrieved from the stored content items in response to a user query and ranked based on prior user actions associated therewith.”; “ranked” reads on “determining a sequence of preferred contents” and “user actions associated” reads on “feedback information”) 
 ([0015] “The ranked content items are transmitted in response to the user query.”; )
	LuVogt does not distinctly disclose
- based on an average recommendation probability determined by the server
However, Moradi teaches
- based on an average recommendation probability determined by the server ([0037] “In one implementation, the system allows editors, administrators, and/or users of connected devices to configure various parameters or attributes that the system uses for content recommendation. Examples of attributes can include randomization probabilities or weights for selecting content collections”); 
Examiner Note: Average recommendation probability is interpreted as random selection. (Spec. p.4 ln 19-23 “The term "recommendation probability" of some content herein refers to a probability that the content is recommended when a content in the content set is randomly selected and recommended. A sum of the recommendation probabilities of all contents in the content set is 1. For example, assuming that there are 100 contents in the content set, the average recommendation probability for each content is 1/100.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the content recommendation system of LuVogt with random selection of Moradi to achieve automatic content recommendation. (Moradi [0072] “Moreover, the display channels may be determined via a random or pseudo-random process or may be 

Regarding Claim 2
LuVogt and Moradi teaches all of the limitations of claim 1 as cited above and LuVogt further teaches: 
- re-determining recommendation probabilities of respective contents in the content set according to the feedback information, and ([0119] “At 806, the content items are rescored in order to determine their relevance to the user based on, for example, current user context in accordance with embodiments as described herein.”; “rescored” reads on “re-determining recommendation probabilities” and “user context” reads on “feedback information”)
	And Moradi further teaches
- determining the sequence of preferred contents based on the re-determined recommendation probabilities using a roulette wheel selection algorithm. ([0015] “Relevant content items are retrieved from the stored content items in response to a user query and ranked based on prior user actions associated therewith.” [0037] “In one implementation, the system allows editors, administrators, and/or users of connected devices to configure various parameters or attributes that the system uses for content recommendation. Examples of attributes can include randomization probabilities or weights for selecting content collections”; “ranked” reads on “determining the sequence” and “randomization probabilities” reads on “roulette wheel selection”);
	Same motivation as claim 1.

Regarding Claim 10
Claim 10 is a device claim corresponding to the methods of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. 

Regarding Claim 11
Claim 11 is a device claim corresponding to the methods of claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2.

Regarding Claim 20
LuVogt and Moradi teaches all of the limitations of claim 1 as cited above and LuVogt further teaches: 
a server apparatus which is provided with the content recommendation device according to claim 10 ([0073] “The recommendation system 200 can include a user computer/client device 202 or 204 that communicates with a server computer 206 over a network 208 such as the Internet.”)
a client apparatus which comprises: an information collection unit configured to collect the feedback information; an information transmission unit configured to transmit the feedback information to the server apparatus; a sequence storage unit configured to store the sequence of preferred contents from the server apparatus; and a content recommendation unit ( [0073] “The recommendation system 200 can include a user computer/client device 202 or 204 that communicates with a server computer 206 over a network 208 such as the Internet.”; “communicates” reads on “transmitting information”)

Regarding Claim 21
Luvogt and Moradi teaches all of the limitations of claim 1 as cited above and Luvogt further teaches: 
- recommend a content that is arranged at the front of the sequence of preferred contents ([003] “Top scoring content items are selected from the first subset of content items”; “top scoring items” reads on “at the front of the sequence of preferred contents”) and not included in a list of contents that have been recommended to the user ([0004] “Adding logic, executed by the processor, adds at least a first subset of the scored content items to respective lists of unseen content items for the user based at least on the type of content in each content item of the subset.”; “unseen” reads on “not included”), to the user, and then
- add information of the recommended content to the list of contents that have been recommended to the user. ([0006] “The list of seen content items comprises unseen content items relevant to the current user context.”; “seen” reads on “recommended” and “unseen content items” reads on “the recommended content” which is “content .. not included” from the previous limitation.)  

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LuVogt in view of Moradi in view of Galai et al. (US20150269488A1)

Regarding Claim 3
LuVogt and Moradi teaches all of the limitations of claim 10 as cited above and LuVogt further teaches: 
- the display information comprising displaying frequency and [[displaying timing]] of the recommended content on the client, ([0072] “4. Adapting parameters of the model in real-time to target desired user and system behavior, for example, based on click-through rate of the user or recommendation rate of the recommendation system.”; “click-through rate” reads on “displaying frequency” since CTR(click-through rate) is the ratio of clicking frequency and displaying frequency)
- the click information comprising clicking frequency and clicking timing of the recommended content on the client. ([0072] “4. Adapting parameters of the model in real-time to target desired user and system behavior, for example, based on click-through rate of the user or recommendation rate of the recommendation system.” [0125] “If the user clicks on the content item D 502, the user vector 944 is combined with the representation of the content item D 502, the information regarding the click event, for example, the temporal metadata associated with the click event, and the user preferences in order to recalculate the user vector.”; “click-through rate” reads on “clicking frequency” since CTR(click-through rate) is the ratio of clicking frequency and displaying frequency; “the temporal metadata associated with the click event” reads on “clicking timing”)
LuVogt and Moradi does not appear to distinctly disclose
- displaying timing of the recommended content on the client
	However, Galai teaches
- displaying timing of the recommended content on the client ([0044] “a time of activity on a webpage and/or web site”)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the content recommendation system of LuVogt and Moradi with item displaying time of Galai to provide high-quality content recommendation. (Galai [0051] “e.g., candidate content recommendations may be considered “high-quality” based on a measure of a previously determined click-through-rate (CTR) and the features they best represent), in block 301.”) 

Regarding Claim 13
Claim 13 is a device claim corresponding to the methods of claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LuVogt in view of Moradi in view of Sharp et al. (US 20140280120 A1)

Regarding Claim 9
LuVogt and Moradi teaches all of the limitations of claim 1 as cited above and LuVogt further teaches: 
- executing the method according to claim 1 on the respective content sets in [[the content pool]], to generate sequences of preferred contents for the respective content sets. information ([0015] “Relevant content items are retrieved from the stored content items in response to a user query and ranked based on prior user actions associated therewith.”; “ranked” reads on “determining a sequence of preferred contents”)
The combination of LuVogt and Moradi does not appear to distinctly disclose
- creating a content pool which comprises a plurality of content sets each containing contents of corresponding type, respectively
	However, Sharp teaches
- creating a content pool which comprises a plurality of content sets each containing contents of corresponding type, respectively ([0083] “The following data structures are used to hold groups of different types. ItemSet is an array [I] of items, PeopleSet is an array [P] of people, and CollectionSet is an array [C] of collections Ranked<value> - a set of <values>, with an associated ranking This family of data structures holds a set of items of type <value>with an associated rank that represents an ordering. Note that ranks are real numbers, allowing the structure to both establish an ordering and to measure the “distance” between two items in terms of their rank.”; “family of data structures” reads on “content pool” and “groups of different types” reads on “a plurality of content sets each containing contents of corresponding type”)


Regarding Claim 19
Claim 19 is a device claim corresponding to the methods of claim 9, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 9. 

Allowable Subject Matter
Claims 4-7, 14-17 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Xiao et al. (CN104268187A) discloses a content recommendation system based on user feedback.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HUNTLEY can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG W LEE/Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129